The evidence supported the verdict, and the court did not, for any reason assigned, err in overruling the motion for new trial.
                         DECIDED APRIL 11, 1940.
The defendant was convicted of involuntary manslaughter in the commission of an unlawful act. The evidence warranted a finding that at the time the car he was driving struck the car in which the deceased was riding, the defendant was under the influence of whisky, was on the wrong side of the road, and was driving at an illegal rate of speed. Error is assigned because, on a request for a recharge to the jury, the court charged: "If you find the defendant guilty of involuntary manslaughter in the commission of an unlawful act, that is, running his car contrary to regulations or in a condition that is not normal, and so forth, as I charged you yesterday, that punishment is from one to three years, and the court would have to fix it under the law that existed at the time of the alleged offense." The plaintiff in error *Page 510 
contends that the use of the words, "or in a condition that is not normal, and so forth," was hurtful, and was an improper statement of the law. If the words last quoted had stood alone, the exception would be well taken. They were qualified, however, by the further phrase, "as I charged you yesterday." The charge, considered in its entirety, shows no reversible error.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.